877 F.2d 61Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Theodore WRIGHT, Plaintiff-Appellant,v.Andrew J. WINSTON, Sheriff, City of Richmond Jail, Doe Doe,Chief of Security, Richmond City Jail, D. Doe, JailAdministrator, Matthew White, Sergeant, George W. Zuban,Deputy, Commonwealth of Virginia, Defendants-Appellees.
No. 89-7096.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1989.Decided June 12, 1989.

Samuel Theodore Wright, appellant pro se.
Dennis Patrick Lacy, Jr., Kathleen Shepherd Mehfoud, Robert Milton Nash, Jr., Lacy & Mehfoud, PC, Eric Karl Gould Fiske, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Samuel Theodore Wright appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wright v. Winston, C/A No. 88-213-R (E.D.Va. Mar. 22, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.